Motion to dismiss appeal from an order dated July 30, 1954 which, inter alla, confirmed an arbitration award on the ground that appellant has failed to prosecute the appeal and on the further ground that appellant has abandoned the appeal by appealing from an order dated January 19, 1960 which granted appellant’s motion for reargument and on reargument adhered to the original decision. Motion granted and appeal from order entered July 30, 1954 dismissed, without costs. By appealing from the order dated January 19, 1960 appellant waived the right to prosecute the appeal from the order dated July 30, 1954. (Manfra v. City of New York, 6 A D 2d 817.) Present — Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ.